Filed 5/8/15 Flannery v. McCormick & Schmick’s Seafood Restaurants v. Davis CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


DANIEL FLANNERY,                                                     B257450

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BC487942)
         v.

MCCORMICK & SCHMICK’S                                          ORDER MODIFYING OPINION
SEAFOOD RESTAURANTS, INC.,                                     [No change in judgment]

         Defendant and Respondent;

JOHN W. DAVIS,

         Objector and Appellant.



THE COURT:


         GOOD CAUSE appearing, the opinion filed April 29, 2015, in the above entitled
matter is hereby modified as follows:
         On page 1 in the counsel listing, delete “C. Benjamin Nutley for Plaintiff and
Respondent.” and replace it with “C. Benjamin Nutley for Appellant and Objector.”
         On page 1 in the counsel listing, delete “Lawyers for Justice, PC, Edwin and
Aiwazian and Arby Aiwazian; Shenkman & Hughes, Kevin I. Shenkman and Mary R.
Hughes, for Objector and Appellant.” and replace it with “Lawyers for Justice, Edwin
and Aiwazian and Arby Aiwazian; Shenkman & Hughes, Kevin I. Shenkman and Mary
R. Hughes, for Plaintiff and Respondent.”


      There is no change in the judgment.




______________________________________________________________________
BIGELOW, P. J.                   RUBIN, J.                        GRIMES, J.




                                            2
Filed 4/29/15 Flannery v. McCormick & Schmick’s Seafood Restaurants CA2/8 (unmodified version)
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


DANIEL FLANNERY,                                                     B257450

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BC487942)
         v.

MCCORMICK & SCHMICK’S
SEAFOOD RESTAURANTS, INC.,

         Defendant and Respondent;

JOHN W. DAVIS,

         Objector and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Kenneth R. Freeman, Judge. Affirmed.


         C. Benjamin Nutley for Plaintiff and Respondent.


         Lawyers for Justice, PC, Edwin and Aiwazian and Arby Aiwazian; Shenkman &
Hughes, Kevin I. Shenkman and Mary R. Hughes, for Objector and Appellant.


                                              __________________
                                    INTRODUCTION

       This appeal arises out of objections to trial court approval of the settlement of a
class action suit brought by plaintiff and respondent Daniel Flannery against defendant
and respondent McCormick & Schmick’s Seafood Restaurants, Inc. (McCormick) and its
parent company, Landry’s, Inc. (Landry’s).1 On appeal, class-member John W. Davis
(appellant) contends the notice of the proposed settlement was inadequate to vest the trial
court with personal jurisdiction over absent class members. We affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND

       In July 2012, Flannery individually and on behalf of “all California based
consumers who have purchased and/or consumed any menu item that purports to be
‘Kobe’ beef from a California-based McCormick & Schmick’s restaurant within the State
of California,” filed suit against defendants alleging intentional misrepresentation,
negligent misrepresentation, fraud, false advertising in violation of Business and
Professions Code section 17500 et seq. and unfair business practices in violation of
Business and Professions Code section 17200 et seq. The gravamen of each cause of
action was that McCormick misrepresented items on its menu as “Kobe” beef (referred to
in the pleadings as the Subject Food Products).
       Following mediation in January 2013, respondents reached a settlement
agreement, which was eventually memorialized (the proposed settlement agreement).
The essential terms of the proposed settlement agreement included changing the menu
description of the Subject Food Products to “American Kobe Style” beef and providing a
$15 “comp card” to any class member who timely submitted the necessary
documentation to the Settlement Administrator. The proposed settlement agreement
defined “Defendants” as the McCormick and Landry’s. Whereas the complaint defined
the class as consumers who purchased the Subject Food Product from McCormick, the

1     McCormick and Landry’s, Inc. are referred to collectively as “defendants;”
defendants and plaintiff Flannery are referred to collectively as “respondents.”


                                              2
proposed settlement agreement defined the class as consumers who did so from
“Defendant’s restaurants.” ([¶] 13.)2 The proposed settlement agreement released
defendants and their subsidiaries, etc. from all claims, known and unknown. ([¶][¶] 47,
48, 49, 50.)
       The following class notice requirements were set forth in Paragraph 42 of the
proposed settlement agreement:
               (1) Post notice in a prescribed form at the host/hostess station of all
               restaurants “for ninety (90) calendar days, commencing no later than
               fourteen (14) calendar days after the date the Court enters the order
               granting preliminary approval” of the proposed settlement agreement;3
               (2) Post notice in a prescribed form “as part of a table tent, check presenter
               or other form of table flyer at each dining room table at all” restaurants;4

2      Paragraph 13 defines class members as “all California based consumers who were
exposed to Defendant’s online and/or in store menus, and who purchased a Subject Food
Product (or any menu item that was advertised to contain ‘Kobe’ beef on Defendants’
online and/or in store menus) at or from a Defendants’ restaurant located in the State of
California at any time during the Class Period.” This was also the class Flannery sought
to have certified. It appears undisputed that McCormick is just one of several restaurant
chains with locations in California that are owned by Landry’s, Inc.

3      The prescribed form of the host/hostess station notice was:

            NOTICE OF PROPOSED CLSS ACTION SETTLEMENT
       If you purchased menu item containing “Kobe Beef” at a McCormick &
    Schmick’s restaurant in California between July 10, 2008 and July 15, 2012, you
      may be entitled to receive a $10 or $15 comp card good for the purchase of
     any food or beverage item at any McCormick & Schmick’s restaurant located
                                in the State of California
                          Your Legal Rights May Be Affected
        To obtain more information about the proposed settlement, please visit:
                               www.kobeclassaction.com
4      The prescribed form of the table “tent” was:

                               KOBE STYLE KRAVING?
                        Try our American Kobe Style Beef Burger –

                                              3
             (3) The host/hostess station notice and table tent notice were both required
             to direct customers to a Website which provides customers with specified
             information about the lawsuit (the Website);
             (4) The Website “shall remain active and viewable for a period of one
             hundred twenty (120) calendar days, commencing no later than fourteen
             (14) calendar days,” after the date the Court enters the order granting
             preliminary approval of the proposed settlement agreement;
             (5) The Website shall provide viewable and printable copies of the
             proposed settlement agreement, preliminary approval order, claim forms
             and notice of the proposed class action settlement.5
      In July 2013, on Flannery’s motion, the trial court approved Flannery as the class
representative and granted preliminary approval of the proposed settlement agreement. A
Final Fairness Hearing was set for April 17, 2014 and respondents were ordered to
publish the notices described above on or before October 4, 2013; all claim and objection
forms were ordered to be submitted to the Settlement Administrator on or before
February 1, 2014.




                                        for just $15.95
                                Have you enjoyed one of our
                                   Kobe beef menu items
                        between July 10, 2008 and July 15, 2012?
                           If you have, you might be eligible for
                               a Complimentary Dinner card
                            To find out more about whether you
                      are eligible for the card, visit www. ____.com
5      Paragraphs 43, 44 and 45 of the proposed settlement agreement described the
“Opt-Out Procedure” for class members who choose to opt out of the settlement
agreement. To opt out, class members must electronically complete and submit an opt-
out form made available on a specified website on or before the “opt-out deadline.” The
“opt-out deadline” is defined in paragraph 16 as “forty five (45) calendar days after the
date [the restaurant] commence[s] giving notice to the Settlement Class pursuant to
paragraph 42, below.”

                                            4
       Appellant filed objections to the proposed settlement agreement on February 3,
2014. Among other things, he complained that the definition of the class and the released
parties was so overbroad that the notice requirement was insufficient to bind the absent
class. Appellant argued that Landry’s owns a number of restaurant chains in addition to
McCormick (e.g. Morton’s Steakhouse) which may have engaged in the same wrongful
conduct underlying the claims against McCormick; for this reason, defining the class as
consumers who purchased the Subject Food Product at “Defendant’s restaurants,” and the
Released Parties as “Defendants,” the absent class would necessarily include customers
of all restaurants owned by Landry’s, not just customers of McCormick. As such, the
notice requirements were inadequate in that they gave notice only to customers of
McCormick, and not customers of Landry’s other restaurant chains who would be bound
by the settlement.
       In his opposition and request to strike appellant’s objections to the settlement,
Flannery countered that the proposed settlement agreement did not release every
restaurant owned by Landry’s, Inc. because the trial court had previously determined that
the lawsuit was a “consumer class action ‘brought on behalf of persons who purchased
menu items purporting to contain real “Kobe” beef at Defendant’s McCormick &
Schmick’s restaurants.’ ”
       In opposition to Flannery’s motion to strike, appellant argued, “If the parties did
not intend the class definition and release to apply to customers of Landry’s restaurants
other than McCormick & Schmick’s, the problem could be fixed by minor editing of the
class definition and release.” He also argued, “The [overbreadth] problem would be
eliminated easily by redefining the class to include only McCormick & Schmick’s
customers, rather than a class definition encompassing all of Landry’s other restaurant
customers.” Appellant raised a second argument for the first time in his opposition to the
motion to strike: the fifth cause of action alleged a violation of the Consumers Legal
Remedy Act (CLRA) (Civ. Code, §§ 1750 et seq.), but the notice requirements did not
comply with the notice requirements of the CLRA as set forth in Civil Code section 1781,
subdivision (d).

                                             5
       Flannery’s motion to approve and appellant’s objections were heard on May 6,
2014. The record does not include a Reporter’s Transcript of that hearing or a document
entitled Statement of Decision. It does include a document entitled “Motion for Final
Approval of Class Action Settlement, Motion for Fees, Costs and Incentive Payment,”
with the words “Final Order” handwritten under that title, which was attached as an
exhibit to the final judgment. Without dispute from respondents, appellant refers to this
document as a “tentative opinion” issued by the trial court at the May 6th hearing, which
the trial court adopted as its “final order” at the conclusion of the hearing (the final
order). We accept appellant’s characterization.
       In the final order, the trial court agreed with appellant that the class definition was
overbroad to the extent it included customers of restaurants other than McCormick. But it
disagreed that the settlement was overbroad: “[The release] applies to all claims ‘which
were alleged, or which could have been alleged based on the facts and claims alleged, in
the Action.’ [Settlement Agreement [¶]47.] Since the release is tethered to ‘the Action,’
which is specifically based on the sale of the Subject Food Products at McCormick &
Schmick’s restaurants, [footnote omitted] there is no potential overbreadth problem.”
Regarding the notice requirements of Civil Code section 1781, subdivision (d), the trial
court observed that, because the complaint alleged a violation of the CLRA only as the
predicate unlawful business practice for Unfair Competition Law (UCL) cause of action,
the notice requirements of the CLRA did not apply.
       The judgment granting final approval of the proposed settlement agreement was
filed on May 8, 2014 (the judgment). The judgment overruled appellant’s objections,
“except as to the scope of the class definition.” Whereas the proposed settlement
agreement defined the class as customers at “Defendant’s restaurant[s] . . . ,” the
judgment limited the class to customers at “Defendants’ McCormick & Schmick’s
restaurants only.”
       Appellant timely appealed.




                                               6
                                       DISCUSSION

       Appellant contends that notice to absent class members was constitutionally
defective. He makes two arguments. First, that “summary notices at [McCormick]
restaurants over a 90-day period, with the full notice available only on a dedicated
internet website, was not adequately directed at a class comprising restaurant patrons
over a four-year period.” Second, that the notice requirements did not comply with the
Civil Code section 1781, subdivision (d) of the CLRA. We find no error.
       1.     Standard of Review
       In a class action lawsuit, the trial court has broad discretion to determine whether
notice to the class was proper and appellate review of the issue is limited to a
determination of whether there was a clear abuse of that discretion. (Cellphone
Termination Fee Cases (2010) 186 Cal.App.4th 1380, 1389 (Cellphone).) While the trial
court has “virtually complete discretion” as to the manner of giving notice, the content of
such notice is subject to de novo review. (Id. at p. 1390.)
       2.     The Notice Satisfied Due Process
       Before a class action lawsuit can be settled, procedural due process requires that
class members be fairly apprised of the terms of the proposed compromise and the
options open to dissenting members of the class. (Litwin v. iRenew Bio Energy Solutions,
LLC (2014) 226 Cal.App.4th 877, 883.) The same rules apply to a representative action
under the UCL. (Arias v. Superior Court (2009) 46 Cal.4th 969, 977.)
       Trial court management of class actions is governed by California Rules of Court,
rule 3.760 et seq. Trial courts have discretion to grant relief from compliance with the
rules in an appropriate case. (Cal. Rules of Court, rule 3.740(b).) Rules for the manner
of giving notice are set forth in rule 3.766(e) and (f):
       “(e) In determining the manner of the notice, the court must consider: [¶] (1) The
       interests of the class; [¶] (2) The type of relief requested; [¶] (3) The stake of the
       individual class members; [¶] (4) The cost of notifying class members; [¶] (5)




                                               7
       The resources of the parties; [¶] (6) The possible prejudice to class members who
       do not receive notice; and [¶] (7) The res judicata effect on class members.”


       “(f) If personal notification is unreasonably expensive or the stake of individual
       class members is insubstantial, or if it appears that all members of the class cannot
       be notified personally, the court may order a means of notice reasonably
       calculated to apprise the class members of the pendency of the action--for
       example, publication in a newspaper or magazine; broadcasting on television,
       radio, or the Internet; or posting or distribution through a trade or professional
       association, union, or public interest group.” (Italics added.)


       In Cooper v. American Sav. & Loan Assn. (1976) 55 Cal.App.3d 274, 285, the
court observed that, when membership of the class is large, damages are minimal, and
problems such as whether to opt out or intervene are insignificant, personal notice to each
class member is not required and notice by publication is adequate. More recently, courts
have recognized using the capability of the internet to provide notice in a class action
lawsuit as a “sensible and efficient way of providing notice, especially compared to . . .
mailing out a lengthy legalistic document that few class members would have been able
to plow through.” (Cellphone, supra, 186 Cal.App.4th at p. 1392, citing Chavez v.
Netflix, Inc. (2008) 162 Cal.App.4th 43, 58.) The Cellphone and Chavez courts also
approved a two-step process of summary notice directing class members to a Web site
containing more detailed notice.
       In Chavez, for example, the gravamen of plaintiff’s claims was that Netflix had
falsely advertised that it would send customers “unlimited” DVD rentals with “1 Day
Delivery” for a flat fee. The class was comprised of current and former Netflix
subscribers. Netflix agreed to settle the action by providing one month of free DVD
rentals to class members who claimed the benefit. (Chavez, supra, 162 Cal.App.4th at
p. 46.) Notice to the class was to be in two steps. First, potential class members would
be sent an e-mail (at the last e-mail address Netflix used to communicate with them)

                                              8
summarizing the terms of the settlement and their rights to make claims, opt out or
object, and the deadlines for doing so. Second, the summary email would refer to a
settlement Website that would contain a more detailed settlement notice, the claim form,
the settlement agreement itself, a list of frequently asked questions, and a list of important
deadlines. Follow-up mail notice would be sent to anyone whose e-mail addresses came
back as undeliverable. (Id. at pp. 48-49.) The appellate court approved this process,
holding: “Using a summary notice that directed the class member wanting more
information to a Web site containing a more detailed notice, and provided hyperlinks to
that Web site, was a perfectly acceptable manner of giving notice in this case.
[Citation.]” (Id. at p. 58.)
       Cellphone was a consolidated appeal of several class actions challenging
imposition of early termination fees by wireless carriers. The settlement agreement
provided for notice to class members in the following manner: (1) by mail to the last
known address of persons who had been assessed an early termination fee; (2) a one-page
short-form publication notice for publication in print media; and (3) a more detailed long-
form publication notice for posting on an internet referral site. (186 Cal.App.4th. at
p. 1392.) Like the Chavez court, the Cellphone court approved the procedure of using a
summary notice directing class members to a Website containing more detailed notice.
(Id. at p. 1392.)
       Here, as in Chavez and Cellphone, the notice involved a two-step notice process:
First, for 90 days McCormick would post a summary notice at the host/hostess desk
informing customers of a proposed settlement of a class action against McCormick, that
they may be entitled to compensation if they purchased a menu item containing “Kobe
beef” during the qualifying period and directing them to a website for further
information; the fact that customers may be eligible for compensation and the website
information would be repeated in a card at the table. Second, the website would contain a
detailed settlement notice, the claim and opt-out forms, and the important deadlines.
Under the circumstances of this case, we find no abuse of discretion in the trial court’s



                                              9
conclusion that this manner of notice was reasonably calculated to apprise the class
members of the pendency of the action as required by rule 3.766(e) and (f).
       In the absence of a Reporter’s Transcript of the May 6th hearing, we find no merit
in appellant’s argument that the trial court abused its discretion because there was no
evidence that class members were likely to revisit a McCormick during the 90 days that
the summary notice would be posted at the host/hostess desk. (See Hodges v. Mark
(1996) 49 Cal.App.4th 651, 657 [omission of Reporter’s Transcript precludes appellant
from raising any evidentiary issues on appeal].) Appellant’s argument that the trial court
abused its discretion because appellant introduced evidence that defendants could have
posted notice on their own websites and communicated directly with customers by email,
fails for the same reason.
       Appellant’s reliance on Pillsbury v. South Coast Regional Com. (1977)
71 Cal.App.3d 740, 753, for a contrary result is misplaced. At issue in that case was
compliance with “written public notice” provisions in the California Administrative Code
which required posting notice at a conspicuous place on the site of the proposed
development. The case did not involve class action notice.
       3.     Civil Code section 1781, subdivision (d) Does Not Apply
       We find no merit in appellant’s argument that notice was inadequate because it did
not comply with the Civil Code section 1781, subdivision (d) of the CLRA, which reads:
       “If the action is permitted as a class action, the court may direct either party to
       notify each member of the class of the action. The party required to serve notice
       may, with the consent of the court, if personal notification is unreasonably
       expensive or it appears that all members of the class cannot be notified personally,
       give notice as prescribed herein by publication in accordance with Section 6064 of
       the Government Code in a newspaper of general circulation in the county in which
       the transaction occurred.”
Publication of notice pursuant to section 6064 of the Government Code requires
publication once a week for four successive weeks “in a newspaper regularly published
once a week or oftener . . . .”

                                              10
       As the trial court noted, the complaint did not allege any causes of action under the
CLRA. The fifth cause of action was brought under the UCL (Bus. & Prof. Code,
§§ 17200, et seq.), not the CLRA. The UCL, which proscribes “any unlawful” business
practice, is independent of other laws. (Cel-Tech Communications, Inc. v. Los Angeles
Cellular Telephone Co. (1999) 20 Cal.4th 163, 180.) But the UCL “borrows” violations
of other laws and treats them as unlawful practices that are independently actionable
under the UCL. (Id. at p. 180 [practices that are not unlawful may nevertheless be
deemed unfair or deceptive under the UCL]; Paulus v. Bob Lynch Ford, Inc. (2006)
139 Cal.App.4th 659, 676 [UCL borrows violations of other laws and treats these
violations as unlawful business practices under the UCL].) Virtually any local, state or
federal law can serve as a predicate for an action under the UCL, including
misrepresentations in the sale of goods in violation of the CLRA. (See Hale v. Sharp
Healthcare (2010) 183 Cal.App.4th 1373, 1383 (Hale).)
       Appellant has cited no authority, and our independent research has found none, to
suggest that, when a UCL cause of action is predicted on violation of the CLRA, the
procedures of the CLRA become applicable to that UCL cause of action. In fact, the law
is to the contrary. For example, the UCL generally limits a private party’s available
remedies to injunctions and restitution; other monetary damages, including punitive
damages, are not available. (Clark v. Superior Court (2010) 50 Cal.4th 605, 606, 610,
612, 614; Bus. & Prof. Code, § 17203.) By contrast, a private party in a CLRA action
may recover actual damages and punitive damages, in addition to an injunction and
restitution. (Clark at p. 611, fn. 3; Civ. Code, § 1780, subd. (a).) A private party is not
entitled to damages on a UCL cause of action that is predicated on a violation of the
CLRA. (Cf. People ex rel. City of Santa Monica v. Gabriel (2010) 186 Cal.App.4th 882,
891 (City of Santa Monica) [UCL borrows violations from other laws by making them
independently actionable under the UCL, but it does not borrow remedies from those
laws].) In City of Santa Monica, the court held, “The UCL does not authorize an award
of attorney fees. No exception exists for UCL actions predicated on a statute that
authorizes such an award.” (Id. at pp. 891-892.)

                                             11
      Here, the fifth cause of action for violation of the UCL was predicated upon a
violation of the CLRA. This, however, does not make the notice requirements of the
CLRA applicable to the UCL action any more than it makes the remedies available in a
CLRA action available in a UCL action.

                                    DISPOSITION

      The judgment is affirmed. Respondents shall recover their costs on appeal.




                                               RUBIN, J.
WE CONCUR:



             BIGELOW, P. J.



             GRIMES, J.




                                          12